OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22467 Kayne Anderson Midstream/Energy Fund, Inc. (Exact name of registrant as specified in charter) 717 Texas Avenue, Suite 3100Houston, Texas (Address of principal executive offices) (Zip code) David J. Shladovsky, Esq. KA Fund Advisors, LLC 1800 Avenue of the Stars, Second Floor Los Angeles, California 90067 (Name and address of agent for service) Registrant's telephone number, including area code:(310)284-6438 Date of fiscal year end:November 30 Date of reporting period:July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1.PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Kayne Anderson Midstream/Energy Fund, Inc. By (Signature and Title)* /s/ Kevin S. McCarthy Kevin S. McCarthy, Date August 15, 2011 Chairman of the Board of Directors, President and Chief Executive Officer * Print the name and title of each signing officer under his or her signature. Item 1 – Proxy Voting Record – Attached on behalf of Kayne Anderson Midstream/Energy Fund, Inc. Issuer Symbol CUSIP Meeting Date Matter: Proposed by (I)ssuer or (S)hrhldr Vote Cast? How Voted For/Against Mgmt NATIONAL FUEL GAS COMPANY NFG 3/10/2011 ELECT: I YES FOR FOR ROBERT T. BRADY ROLLAND E. KIDDER FREDERIC V. SALERNO RATIFY: I YES FOR FOR PRICEWATERHOUSECOOPERS LLP AS OUR REGISTERED PUBLIC ACCOUNTING FIRM APPROVE: I YES FOR FOR COMPENSATION OF EXECUTIVES APPROVE: I 3 YEAR 3YR 3 YEAR FREQUENCY OF VOTE TO APPROVE COMPENSATION OF EXECUTIVES MAGELLAN MIDSTREAM PARTNERS, L.P. MMP 4/27/2011 ELECT: I YES FOR FOR JAMES C. KEMPNER MICHAEL N. MEARS JAMES R. MONTAGUE AMEND: I YES FOR FOR LONG TERM INCENTIVE PLAN VOTE: I YES FOR FOR ON EXECUTIVE COMPENSATION VOTE: I 3 YEAR AGAINST 1 YEAR FREQUENCY OF VOTE TO APPROVE COMPENSATION OF EXECUTIVES CENTERPOINT ENERGY, INC. CNP 15189T107 4/21/2011 ELECT: I YES FOR FOR DONALD R. CAMPBELL MILTON CARROLL O. HOLCOMBE CROSSWELL MICHAEL P. JOHNSON JANIECE M. LONGORIA DAVID M. MCCLANAHAN SUSAN O. RHENEY R. A. WALKER PETER S. WAREING SHERMAN M. WOLFF RATIFY: I YES FOR FOR APPOINTMENT OF DELOITTE & TOUCHE LLP ASINDEPENDENT AUDITORS FOR 2011 APPROVE: I YES FOR FOR ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION APPROVE: I 1 YEAR FOR 1 YEAR VOTE ON THE FREQUENCY OF FUTURE ADVISORY SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION - 1 YEAR RECOMMENDED' APPROVE: I YES FOR FOR THE MATERIAL TERMS OF THE PERFORMANCE GOALS OF THE SHORT TERM INCENTIVE PLAN APPROVE: I YES FOR FOR AMENDMENT TO THE STOCK PLAN FOR OUTSIDE DIRECTORS ENBRIDGE INC. ENB 29250N105 5/11/2011 ELECT: I YES FOR FOR DAVID A. ARLEDGE JAMES J. BLANCHARD J. LORNE BRAITHWAITE PATRICK D. DANIEL J. HERB ENGLAND CHARLES W. FISCHER V.M. KEMPSTON DARKES DAVID A. LESLIE GEORGE K. PETTY CHARLES E. SHULTZ DAN C. TUTCHER CATHERINE L. WILLIAMS APPOINT: I YES FOR FOR PRICEWATERHOUSECOOPERS LLP AS AUDITORS AMEND: ARTICLES TO ALLOW FOR A DIVISION OF COMMON SHARES ON A TWO FOR ONE BASIS INCREASE: I YES FOR FOR NUMBER OF COMMON SHARES RESERVED UNDER THE STOCK OPTION PLANS APPROVE: I YES FOR FOR AMENDMENT, CONTINUATION AND APPROVAL OF THE SHAREHOLDER RIGHTS PLAN APPROVE: I YES FOR FOR APPROACH TO EXECUTIVE COMPENSATION EL PASO CORPORATION EP 28336L109 5/17/2011 ELECT: I YES FOR FOR JUAN CARLOS BRANIFF DAVID W. CRANE DOUGLAS L. FOSHEE ROBERT W. GOLDMAN ANTHONY W. HALL, JR. THOMAS R. HIX FERRELL P. MCCLEAN TIMOTHY J. PROBERT STEVEN J. SHAPRIO J. MICHAEL TALBERT ROBERT F. VAGT JOHN L. WHITMIRE APPROVE: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION APPROVE: I 1 YEAR FOR 1 YEAR ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION RATIFY: I YES FOR FOR ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ONEOK, INC. OKE 5/25/2011 ELECT: I YES FOR FOR JAMES C. DAY JULE H. EDWARDS WILLIAM L. FORD JOHN W. GIBSON BERT H. MACKIE JIM W. MOGG PATTYE L. MOORE GARY D. PARKER EDUARDO A. RODRIGUEZ GERAL B. SMITH DAVID J. TIPPECONNIC RATIFY: I YES FOR FOR PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YE DEC 31, 2011 APPROVE: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION APPROVE: ADVISORY VOTE ON THE FREQUENCY OF HOLDING THE ADVISORY VOTE ON EXECUTIVE COMPENSATION I 1 YEAR FOR 1 YEAR CONSOL ENERGY INC. CNX 20854P109 5/4/2011 ELECT: I YES FOR FOR J. BRETT HARVEY JOHN WHITMIRE PHILIP W. BAXTER JAMES E. ALTMEYER, SR. WILLIAM E. DAVIS RAJ K. GUPTA PATRICIA A. HAMMICK DAVID C. HARDESTY, JR. JOHN T. MILLS WILLIAM P. POWELL JOSEPH T. WILLIAMS RATIFY: I YES FOR FOR ANTICIPATED SELECTION OF INDEPENDENT AUDITOR: ERNST & YOUNG LLP APPROVE: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION APPROVE: I 2 YEARS AGAINST 1 YEAR ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION PENN VIRGINIA CORPORATION PVA 5/4/2011 ELECT: I YES FOR FOR JOHN U. CLARKE EDWARD B. CLOUES ROBERT GARRETT STEVEN W. KRABLIN MARSHA R. PERELMAN P. VAN MARCKE DE LUMMEN H. BAIRD WHITEHEAD GARY K. WRIGHT AMEND: I YES FOR FOR SEVENTH AMENDED AND RESTATED 1 APPROVE: I YES FOR FOR ADVISORY RESOLUTION REGARDING EXECUTIVE COMPENSATION APPROVE: THE ADVISORY RESOLUTION REGARDING THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION I 3 YEARS AGAINST 1 YEAR SOUTHERN UNION COMPANY SUG 5/4/2011 ELECT: I YES FOR FOR GEORGE L. LINDELMANN ERIC D. HERSCHMANN DAVID BRODSKY FRANK W. DENIUS KURT A. GITTER, M.D. HERBERT H. JACOBI THOMAS N. MCCARTER, III GEORGE ROUNTREE, III ALLAN D. SCHERER RATIFY: I YES FOR FOR APPOINT PRICEWATERHOUSECOOPERS LLP AS SOUTHERN UNION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YE DECEMBER 31, 2011 ADOPT: I YES FOR FOR ADVISORY, NONBINDING RESOLUTION APPROVING THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS SELECT: I 3 YEARS AGAINST 1 YEAR AN ADVISORY, NONBINDING BASIS, THE FREQUENCY OF THE STOCKHOLDER VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS APPROVE: S YES AGAINST AGAINST STOCKHOLDER PROPOSAL RELATING TO THE PREPARATION OF A CORPORATE SUSTAINABILITY REPORT QUESTAR CORPORATION STR 5/10/2011 ELECT: I YES FOR FOR TERESA BECK R.D. CASH LAURENCE M. DOWNES RONALD W. JIBSON GARY G. MICHAEL BRUCE A. WILLIAMSON RATIFY: I YES FOR FOR SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITOR VOTE: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION RECOMMEND: I 1 YEAR FOR 1 YEAR BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES SEMPRA ENERGY CORP. SRE 5/13/2011 ELECT: I YES FOR FOR ALAN L. BOECKMANN JAMES G. BROCKSMITH JR. DONALD E. FELSINGER WILFORD D. GODBOLD JR. WILLIAM D. JONES WILLIAM G. OUCHI CARLOS RUIZ WILLIAM C. RUSNACK WILLIAM P. RUTLEDGE LYNN SCHENK MEAN E. SCHMALE LUIS M. TELLEZ RATIFY: I YES FOR FOR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM APPROVE: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION APPROVE: ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION I 1 YEAR FOR 1 YEAR APPROVE: S YES AGAINST AGAINST SHAREHOLDER PROPOSAL TO ALLOW SHAREHOLDERS ACTION BY WRITTEN CONSENT APPROVE: S YES AGAINST AGAINST SHAREHOLDER PROPOSAL REGARDING RETIREMENT BENEFITS APPROVE: S YES AGAINST AGAINST SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY PROVIDENT ENERGY LTD. PVX 74386V100 5/11/2011 ELECT: I YES FOR FOR JOHN B. ZAOZIRNY GRANT D. BELLING DOUGLAS J. HAUGHEY HUGH A. FERGUSSON RANDALL J. FINDLAY NORMAN R. GISH BRUCE R. LIBIN M.H. (MIKE) SHAIKH JEFFREY T. SMITH RE-APPOINT: I YES FOR FOR PRICEWATERHOUSECOOPERS LLP AS THE AUDITORS OF THE CORPORATION FOR A TERM EXPIRING AT THE CLOSE OF THE NEXT ANNUAL MEETING OF SHAREHOLDERS NISOURCE INC. NI 65473P105 5/10/2011 ELECT: I YES FOR FOR RICHARD A. ABDOO STEVEN C. BEERING MICHAEL E. JESANIS MARTY R. KITTRELL W. LEE NUTTER DEBORAH S. PARKER IAN M. ROLLAND ROBERT C. SKAGGS, JR. RICHARD L. THOMPSON CAROLYN Y. WOO RATIFY: I YES FOR FOR APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS CONSIDER: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION CONSIDER: I 1 YEAR FOR 1 YEAR ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION CONSIDER: S YES AGAINST FOR STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSCENT TARGA RESOURCES CORP. TRGP 87612G101 5/25/2011 ELECT: I YES FOR FOR CHARLES R. CRISP JAMES W. WHALEN RATIFY: I YES FOR FOR SELECTION OF INDEPENDENT AUDITORS VOTE: I YES FOR FOR ON EXECUTIVE COMPENSATION VOTE: I 3 YEARS AGAINST 1 YEAR ON FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION COPANO ENERGY, L.L.C. CPNO 5/18/2011 ELECT: I YES FOR FOR JAMES G. CRUMP ERNIE L. DANNER SCOTT A. GRIFFITHS MICHAEL L. JOHNSON MICHAEL G. MACDOUGALL R. BRUCE NORTHCUTT T. WILLIAM PORTER WILLIAM L. THACKER RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 APPROVE: I YES FOR FOR AMENDMENT TO THE COMPANY'S LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF COMMON UNITS FROM 5,000,,200,000 APPROVE: I YES FOR FOR AMENDMENT TO THE COMPANY'S LONG-TERM INCENTIVE PLAN TO EXTEND THE TERM OF THE PLAN FROM NOVEMBER 15, 2, 2019 VOTE: I YES FOR FOR ON THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES AND THE EXECUTIVE COMPENSATION DISCLOSED IN THIS PROXY STATEMENT. VOTE: I 3 YEAR AGAINST 1 YEAR ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION THE WILLIAMS COMPANIES, INC. WMB 5/19/2011 ELECT: I YES FOR FOR ALAN S. ARMSTRONG JOSEPH R. CLEVELAND JUANTIA H. HINSHAW FRANK T. MACINNIS JANICE D. STONEY LAURA A. SUGG RATIFY: I YES FOR FOR ERNST & YOUNG LLP AS AUDITORS FOR 2011 VOTE: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION VOTE I 1 YEAR FOR 1 YEAR ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION NORTHLAND POWER INC. NPI.TO 5/24/2011 ELECT: I YES FOR FOR JAMES C. TEMERTY C.M. PIERRE R. GLOUTNEY JOHN N. TURNER, Q.C. MARIE BOUNTRIGIANNI V. PETER HARDER LINDA L. BERTOLDI SEAN DURFY FIX: I YES FOR FOR NUMBER OF DIRECTORS OF THE CORPORATION TO BE ELECTED AT THE MEETING AND EMPOWERING THE DIRECTORS THEREAFTER TO DETERMINE THE NUMBER BY RESOLUTION OF THE DIRECTORS REAPPOINT: I YES FOR FOR ERNST & YOUNG LLP AS AUDITORS OF THE CORPORATION BUCKEYE PARTNERS, L.P. BPL 6/7/2011 ELECT: I YES FOR FOR FORREST E. WYLIE JOSEPH A. LASALA, JR. MARTIN A. WHITE RATIFY: I YES FOR FOR DELOITTE & TOUCHELLP APPROVE: I YES FOR FOR ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION APPROVE: I 3 YEAR FOR 3 YEARS ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION PENN VIRGINIA RESOURCE PARTNERS, L.P. PVR 6/22/2011 ELECT: I YES FOR EDWARD B. CLOUES, II JAMES L. GARDNER ROBERT J. HALL THOMAS W. HOFMANN JAMES R. MONTAGUE MARSHA R. PERELMAN WILLIAM H. SHEA, JR. JOHN C. VAN RODEN, JR. JONATHAN B. WELLER APPROVE: I YES FOR FOR BY ADVISORY (NON-BINDING) VOTE, EXECUTIVE COMPENSATION RECOMMEND: I 1 YEAR AGAINST 3 YEARS BY ADVISORY (NON-BINDING) VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION MARKWEST ENERGY PARTNERS L.P. MWE 6/1/2011 ELECT: I YES FOR FOR FRANK M. SEMPLE DONALD D. WOLF KEITH E. BAILEY MICHAEL L. BEATTY CHARLES K. DEMPSTER DONALD C. HEPPERMANN WILLIAM A. KELLSTROM ANNE E. FOX MOUNSEY WILLIAM P. NICOLETTI APPROVE: I YES FOR FOR ON AN ADVISORY BASIS THE COMPENSATION OF THE PARTNERSHIP'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PARTNERSHIP'S PROXY STATEMENT FOR THE 2 RECOMMEND: I 3 YEARS FOR 3 YEARS ON AN ADVISORY BASIS, THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF THE PARTNERSHIP'S NAMED EXECUTIVE OFFICERS RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FY ENDING DECEMBER 31, 2011 THE SOUTHERN COMPANY SO 5/25/2011 ELECT: I YES FOR FOR J.P. BARANCO J.A. BOSCIA H.A. CLARK III T.A. FANNING H.W. HABERMEYER, JR. V.M. HAGEN W.A. HOOD, JR. D.M. JAMES D.E. KLEIN J.N. PURCELL W.G. SMITH, JR. S.R. SPECKER L.D. THOMPSON RATIFY: I YES FOR FOR APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 APPROVE: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION APPROVE: I 1 YEAR FOR 1 YEAR ADVISORY VOTE ON THE FREQUENCY OF VOTE ON EXECUTIVE COMPENSATION APPROVE: I 1 YEAR FOR 1 YEAR OMNIBUS INCENTIVE COMPENSATION PLAN APPROVE: S YES FOR AGAINST STOCKHOLDER PROPOSAL ON COAL COMBUSTION BYPRODUCTS ENVIRONMENTAL REPORT DHT HOLDINGS, INC. DHT Y2065G105 6/14/2011 ELECT: I YES FOR FOR EINAR MICHAEL STEIMLER ROBERT N. COWEN AMEND: I YES FOR FOR THE RESTATED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF DHT COMMON STOCK FROM 100,000,,000,000 ESTABLISH: I YES FOR FOR THE 2(THE "PLAN") WITH 2,000, RATIFY: I YES FOR FOR APPOINTMENT OF ERNST & YOUNG AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FY ENDING DECEMBER 31, 2011 TEEKAY TANKERS LTD. TNK Y8565N102 6/10/2011 ELECT: I YES FOR FOR C. SEAN DAY BJORN MOLLER PETER EVENSEN RICHARD T. DU MOULIN RICHARD J.F. BRONKS WILLIAM LAWES
